DETAILED ACTION
This action is responsive to the following communication: The response filed on 08/17/2020.

Claims 1-3 and 8-11 are pending. Claims 1 and 9 are independent. Claims 4-7 12 and 13 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Examiner notes that a translation of said application has not been made of record, and there is no statement of accuracy of a translation of the certified copy.

Response to Amendment
Applicant’s amendments are sufficient to overcome the rejections of Claims 8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous Office Action. Therefore the corresponding rejections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a storage unit configured to store the device information and the user experience information (Claim 1); and


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a storage unit configured to store the device information and the user experience information (Claim 1)” and “a controller configured to output to the HMI content server the analysis result produced by analyzing the device information and the user experience information (Claim 1)” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

FIG. 1 depicts the controller 12 and storage unit 14 as black boxes without any detail of structure of either component.
¶ [0019] of the published originally filed specification of the instant application states, “Preferably, the HMI may include a storage unit configured to store the device information and the user experience information; and a controller configured to output to the HMI content server the analysis result produced by analyzing the device information and the user experience information.”
¶ [0021] states, “Preferably, the controller may establish whether each module type for the content is for search or control depending on the use frequency of the 
¶ [0043] states, “The HMI 10 may include a controller 12 and a storage unit 14.”
¶ [0049] states, “The data information of the equipment may be stored in the HMI system 1. In detail, the data information of the equipment may be stored in each of the HMI content server 20 and the storage unit 14 of the HMI 10.”
¶ [0068] states, “The HMI 10 may store the device information and the user experience information in the storage unit 14, perform general operations of the HMI 10 through the controller 12, and analyze the device information and the user experience information through a control of the controller 12.”
¶ [0069] states, “The controller 12 may be a computer apparatus, a processing equipment, etc., operated by a user to analyze the device information and the user experience information. Also, the controller 12 may analyze device information and user experience information through a program that has been programed before.”
¶ [0072] states, “The HMI content server 20 may generate content information to be provided to the display equipment 30 when the HMI 10 combines the device information and the user experience information stored in the storage unit 14”.
Finally, ¶ [0076] states, “The HMI 10 may identify a usage history stored in the storage unit 14 of the HMI content server 20 from the display equipment 30 by analyzing the user experience information.”

However, the specification of the instant application does not limit the storage unit or controller to any particular structure. Furthermore, merely referencing a Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

For examination purposes, Examiner assumes the “storage unit” to be any known structure implemented in hardware, software, or combination of the two capable of storing device information and user experience information. Also, Examiner assumes the “controller” to be any known structure implemented in hardware, software, or combination of the two capable of outputting to an HMI content server the analysis result produced by analyzing the device information and the user experience information.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2, 3 and 8 are dependents of Claim 1 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 1; therefore they are rejected for the same reasons as above.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1-3 and 8, as described above, the disclosure does not provide adequate structure to perform the claimed function of selectively executing the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Furthermore, Claims 1 and 9 have been amended to recite, “wherein the module type for search is established according to the usage time of the content by placing a search module that has a longer usage time than other search modules on a first module location for the module type for search, and… ” (emphasis added). Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘a search module that has a longer usage time than other search modules’ in the application as filed. On page 7 of the response, Applicant points to paragraphs [0061], [0090], [0091] of the originally filed specification as support, however, these paragraphs appear to discuss search content used to search for data of a machine and control content used to control a machine, and do not disclose a search module that has a longer usage time than other search modules.
¶¶ 76, 78-83, 88-91, 95-97 and 103-107 of the published originally filed instant application discuss usage history and “using time”. However, the specification is silent as to a determination of a search module having a “longer usage time” than other search modules. For example, ¶¶ 82-83 discuss that the search module and control module may be disposed in a content by analyzing use frequency or using time, and give an example of “when a chart search module is used more frequently than other search modules by a user selection, the chart search module may be disposed in a search module location.” This specific example appears to give a description of a search module being used more frequently than other search modules, but does not give an example of a search module being used for a longer time than other modules.

Thus, the specification does not disclose the necessary steps and combination of elements that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed functions because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

Claims 2, 3, 8 and 10-11 are dependents of Claims 1 and 9, respectively, and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1 and 9; therefore they are rejected for the same reasons as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lefor (US 20140359472 A1, cited in previous Office Action), hereinafter Lefor in view of O'Dea (US 20050131856 A1, cited in previous Office Action), hereinafter O’Dea, Lahiani et al. (US 20140324856 A1, newly cited), hereinafter Lahiani and Ebbo et al. (US 20030025728 A1, cited in previous Office Action), hereinafter Ebbo.

Regarding Claim 1, Lefor teaches:
A human machine interface (HMI) system, comprising: a human machine interface (HMI) content server configured to (See FIG.s 8 and 11, service 1010 and server 1320 [0093])
control content information for content to be provided to a display equipment; and (changing the display of a Graphical User Interface… the client computing device may be implemented as the computing device 1100 and embodied in a personal computer, a tablet computing device 1310 and/or a mobile computing device 1200 (e.g., a smart phone). [0093])
a HMI configured to (See FIG.s 1, 8 and 11, UI manager 26 [0093])
receive device information and (FIG. 7, user interactions are received for an application [0059] and the interactions and related contextual information is stored [0060] and FIG. 6, contextual usage information that may be collected and used to automatically change the display of the Graphical User Interface [0047] including global session data 610 [0049] and session event data 670 [0056])

output an analysis result produced by analyzing the device information and the user experience information (the changes and recommendations are determined. The aggregated contextual usage information that is associated with the user is automatically analyzed to determine the user's common usage patterns. [0062] a determination is made as to whether any recommendations have been determined [0064] and the recommendations are displayed [0065])
to the HMI content server to control the content information, (The server 1320 may provide the UI manager 26 over the web to clients through a network 1315 [0093])
wherein the HMI analyzes a use frequency of the content included in the user experience information and a usage time of the content and (the action data includes values for type, class, group, Control ID, Action ID, a begin time, an end time, an Instance value, a time stamp value, a session ID, and a form ID associated with the form being interacted with. Each time an Action event is recorded, the session ID and Form ID value are included which ties the action to the corresponding Form Context data [0052] see also performance data [0053] The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements. [0062], For 
 outputs to the HMI content server the analysis result in which each module type for the content is set, (the user's common usage patterns may be compared to a larger group of similar users to determine recommendations to present to the user. The recommendations may be automatically determined by comparing the common usage patterns against the larger group's usage patterns to determine what functionality of the application is not being used by the user that is being used by other users. The recommendations are based on the scenarios related to the user [0063] and The server 1320 may provide the UI manager 26 over the web to clients through a network 1315 [0093])
wherein the HMI establishes whether each module type for the content is for search (Performance data 640 also includes a target value that identifies the element being recorded, e.g. DBQuery [0053])
or control (the action data includes values for type, class, group, Control ID, Action ID, a begin time, an end time, an Instance value, a time stamp value, a session ID, and a form ID associated with the form being interacted with. Each time an Action event is recorded, the session ID and Form ID value are included which ties the action to the corresponding Form Context data [0052] see also performance data [0053])
depending on the use frequency of the content and the using time of the content and outputs the established types to the HMI content server (the action data includes values for type, class, group, Control ID, Action ID, a begin time, an end time, an Instance value, a time stamp value, a session ID, and a form ID associated with the 
wherein the module type for search is established according to the usage time of the content (Performance data 640 also includes a target value that identifies the element being recorded, e.g. DBQuery [0053] According to an embodiment, the performance data 640 includes values for type, class, group, target, a begin time, an end time, an XMLID, an Instance XML value, a time stamp value, a session ID, and a form ID associated with the form being interacted with [0053])
by placing a search module… on a first module location for the module type for search, and (a target value that identifies the element being recorded, e.g. DBQuery [0053]. The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements [0062], UI element size and location has been changed [0026]-[0027] and [0019], e.g. FIG.s 1 and 2, UI Element 1 and UI Element 2 displayed in different locations with different sizes, and instead of showing two form pages, one form page is shown on smart phone 160 in response to UI manager 26 determining that the user generally shows one page while using smart phone 160 [0020], GUI Layout 2 shown in display 210 shows a different form 212 than GUI layout 1 illustrated in FIG. 1... GUI Layout 3 shown in display 250 shows the same 
the module type for control is established according to the use frequency of the content (the action data includes values for type, class, group, Control ID, Action ID, a begin time, an end time, an Instance value, a time stamp value, a session ID, and a form ID associated with the form being interacted with. Each time an Action event is recorded, the session ID and Form ID value are included which ties the action to the corresponding Form Context data [0052] see also performance data [0053] the user's common usage patterns may be compared to a larger group of similar users to determine recommendations to present to the user. [0063])
by placing a control module…on a second module location for the module type for control, (the action data includes values for...  Control ID,… associated with the form being interacted with. [0052] The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements [0062], UI element size and location has been changed [0026]-[0027] and [0019], e.g. FIG.s 1 and 2, GUI layout 2 shown in display 210 also displays different commands than shown in GUI layout 1. [0026] the contextual usage information previously collected for a user may indicate that when the user is using their tablet device 150 to run application 110 they do not use commands 175 that are shown in GUI Layout 1. As such, UI manager 26 automatically changes the display of the GUI to more prominently show other features of the application that are used when using a tablet device. In this example, commands 175 
wherein the module type for search and the module type for control constitute the content to be provided to the display equipment, (a target value that identifies the element being recorded, e.g. DBQuery [0053]. and the action data includes values for...  Control ID,… associated with the form being interacted with. [0052] Any portion of the recorded information may be used in automatically changing the display of the user interface [0057] The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements. [0062], e.g. the contextual usage information previously collected for a user may indicate that when the user is using their tablet device 150 to run application 110 they do not use commands 175 that are shown in GUI Layout 1. As such, UI manager 26 automatically changes the display of the GUI to more prominently show other features of the application that are used when using a tablet device. In this example, commands 175 are placed into a different UI element as shown on tablet device 150 by UI manager 26 such that more space is available to display the form pages. The display of the GUI may change in other ways. For example, UI elements may be: removed from the display; added to the display; moved on the display; change forms; highlighted or emphasized, and the like. [0019])
wherein the module type for control includes a button, and (GUI layout 2 shown in display 210 also displays different commands than shown in GUI layout 1. [0026] the contextual usage information previously collected for a user may indicate that when the user is using their tablet device 150 to run application 110 they do not use commands 
the module type for search includes a… form page, (a target value that identifies the element being recorded, e.g. DBQuery [0053]. The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements [0062], UI element size and location has been changed [0026]-[0027] and [0019], e.g. FIG.s 1 and 2, UI Element 1 and UI Element 2 displayed in different locations with different sizes, and instead of showing two form pages, one form page is shown on smart phone 160 in response to UI manager 26 determining that the user generally shows one page while using smart phone 160 [0020], GUI Layout 2 shown in display 210 shows a different form 212 than GUI layout 1 illustrated in FIG. 1... GUI Layout 3 shown in display 250 shows the same form as illustrated the GUI layout 1 shown in FIG. 1, but instead of showing two forms, one form is illustrated on display 250 [0026])
wherein the HMI includes: a storage unit configured to store the device information and the user experience information; and (Data store 1045, or some other store, may be used to store contextual usage information as well as other data [0074] and Content developed, interacted with, or edited in association with the UI manager 26 may be stored in different communication channels or other storage types. [0093])
a controller configured to (While executing on the processing unit 1102, the program modules 1106 (e.g., the UI manager 26) may perform processes including, but 
output to the HMI content server the analysis result produced by analyzing the device information and the user experience information, (the changes and recommendations are determined. The aggregated contextual usage information that is associated with the user is automatically analyzed to determine the user's common usage patterns. [0062] a determination is made as to whether any recommendations have been determined [0064] and the recommendations are displayed [0065] and The server 1320 may provide the UI manager 26 over the web to clients through a network 1315 [0093])
wherein the analysis result further includes a main frame size, a module size, and a module location produced by analyzing the device information, (See FIG. 1 and 2. based on the recommendation, main size of the user interface has been adjusted based on screen size of the device [0026]-[0027] and [0057], and UI element size and location has been changed [0026]-[0027] and [0019])
wherein the module location includes the first module location for the module type for search and (a target value that identifies the element being recorded, e.g. DBQuery [0053]. The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements [0062], UI element size and location has been changed [0026]-[0027] and [0019], e.g. FIG.s 1 and 2, UI Element 1 and UI Element 2 displayed in different locations with different sizes, and instead of showing two form pages, one form page is shown on smart phone 160 in response to UI 
the second module location for the module type for control, and (the action data includes values for...  Control ID,… associated with the form being interacted with. [0052] The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements [0062], UI element size and location has been changed [0026]-[0027] and [0019], e.g. FIG.s 1 and 2, GUI layout 2 shown in display 210 also displays different commands than shown in GUI layout 1. [0026] the contextual usage information previously collected for a user may indicate that when the user is using their tablet device 150 to run application 110 they do not use commands 175 that are shown in GUI Layout 1. As such, UI manager 26 automatically changes the display of the GUI to more prominently show other features of the application that are used when using a tablet device. In this example, commands 175 are placed into a different UI element as shown on tablet device 150 by UI manager 26 [0019])

As shown above, Lefor teaches wherein the module type for search is established according to the usage time of the content by placing a search module on a first module location for the module type for search, and the module type for control is 
Lefor also teaches that the display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements (Lefor [0062]) and each action with the user interface is recorded in action data 630… the action data includes a begin time, an end time, an Instance value, a time stamp value, etc. (Lefor [0052]) including the examples of:
FIG.s 1 and 2, instead of showing two form pages, one form page is shown on smart phone 160 in response to UI manager 26 determining that the user generally shows one page while using smart phone 160 [0020], GUI Layout 2 shown in display 210 shows a different form 212 than GUI layout 1 illustrated in FIG. 1... GUI Layout 3 shown in display 250 shows the same form as illustrated the GUI layout 1 shown in FIG. 1, but instead of showing two forms, one form is illustrated on display 250 [0026]; and
FIG.s 1 and 2, GUI layout 2 shown in display 210 also displays different commands than shown in GUI layout 1. [0026] the contextual usage information previously collected for a user may indicate that when the user is using their tablet device 150 to run application 110 they do not use commands 175 that are shown in GUI Layout 1. As such, UI manager 26 automatically changes the display of the GUI to more prominently show other features of the application that are used when using a tablet device. In this example, commands 175 are placed into a different UI element as shown on tablet device 150 by UI manager 26 [0019].


placing a search module that has a longer usage time than other search modules on a first module location for the module type for search, and (emphasis added); 
placing a control module that has a higher use frequency than other control modules on a second module location for the module type for control. (emphasis added)

Lefor also teaches a form page, but may not explicitly disclose:
the module type for search includes a data table and a grid. (emphasis added)

Furthermore, Lefor teaches that Application 110 may be a variety of applications, such as business productivity applications, entertainment applications, music applications, travel applications, video applications, and the like. Generally, application 110 may be any application that uses a GUI (Lefor [0022]), but may not explicitly disclose:
wherein the module type for search is a module for searching for data generated by a machine and the module type for control is a module for controlling the machine.

O’Dea teaches:
a HMI configured to receive device information and (See FIG.s 3, 4 and 5, an operator may select options from on-screen menus, such as a Microsoft Windows-based pull-down windows system. FIG. 3 illustrates exemplary pull-down menus used in 
user experience information transmitted from display equipment and (A table or other hardware or software structure in the user interface 140 or back-end subsystem 130 may be used to store data regarding user actions [0043], the user interface 140 may track a number of times settings are used within a given interval [0045])
output an analysis result produced by analyzing the device information and the user experience information… (the user's actions are recorded to update the user's most recent settings. That is, the user's profile may be updated based on new most recently used settings [0050], the user's actions are recorded to update the user's most frequently used settings. That is, the user's profile may be updated based on newly recorded used settings [0052], Different profiles may be stored for different users and/or 
wherein the HMI analyzes a use frequency of the content included in the user experience information and a usage time of the content and outputs… the analysis result in which each module type for the content is set, (The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode. Alternatively, the system 100 may track which menu options are frequently used by all operators and/or modes. [0037] The user interface 140 tracks which menu items are selected, which parameters are entered, which buttons are pressed, and/or which tabs are touched, for example. The user interface 140 may log user keystrokes and/or touches, for example. The user data is stored at the user interface 140 or the back-end subsystem 130. The user data is used to drive the user interface 140 display for a particular user and/or imaging mode [0046] A table or other hardware or software structure in the user interface 140 or back-end subsystem 130 may be used to store data regarding user actions [0043], the user interface 140 may track a number of times settings are used within a given interval [0045])
wherein the HMI establishes whether each module type for the content is for search or control depending on the use frequency of the content and the usage time of the content, and outputs the established types… (smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. Smart database operations may also 
wherein the module type for search is established according to the usage time of the content by placing a search module that has a… [more recent or more frequent] usage time than other search modules on a first module location for the module type for search, and (smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. Smart database operations may also be based on most frequently used search criteria for a plurality of modes and/or operators [0039], the profile is update with one or more of the recorded actions if one or more of the recorded actions is more recently used than a setting stored in the profile [0011], e.g. FIG.s 4 and 5, Customization of the system 100 and interface 140 may include… smart database operations… configuring any setting that may vary from protocol to protocol or from operator to operator, for example. [0036], smart database operations include automatic population of search filters, for example, based upon based upon a most recently used search criteria for a given operator and/or mode [0039])
the module type for control is established according to the use frequency of the content by placing a control module that has a higher use frequency than other control modules on a second module location for the module type for control, (The user 
wherein the module type for search and the module type for control constitute the content to be provided to the display equipment, wherein the module type for control includes a button, and (The tab includes buttons that are recently or more frequently used for a given operational mode and/or user. In an embodiment, standard touch pad tabs are available using standard navigation from a main smart touch pad tab. The tab including the most used buttons for a particular protocol may be displayed on top of other standard tabs [0038] smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. Smart database operations may also be based on most frequently used search criteria for a plurality of modes and/or operators [0039])
the module type for search includes a… [search filter], (smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. Smart database 
wherein the HMI includes: a storage unit configured to store the device information and the user experience information; and (table or other hardware or software structure in the user interface 140 or back-end subsystem 130 may be used to store data regarding user actions [0043])
a controller configured to output… the analysis result produced by analyzing the device information and the user experience information, wherein the analysis result further includes… a module size, and a module location produced by analyzing the device information, (the user interface 140 and a control processor of the back-end subsystem 130 "learn" preferences and operational behavior for each operator that uses the system 100 [0036], the user's actions are recorded to update the user's most recent settings. That is, the user's profile may be updated based on new most recently used settings [0050], the user's actions are recorded to update the user's most frequently used settings. That is, the user's profile may be updated based on newly recorded used settings [0052] A table or other hardware or software structure in the user interface 140 or back-end subsystem 130 may be used to store data regarding user actions… addition of a new menu option removes a least recently used menu option from the table such that a certain number of entries are maintained in the table [0043], the user interface 140 may track a number of times settings are used within a given interval… a table that may be used to store a certain number of most frequently used options in accordance with an embodiment of the present invention. If an option is used more than a certain threshold number of times, then the option is stored in a 
wherein the module location includes the first module location for the module type for search and (See FIG.s 4 and 5, Customization of the system 100 and interface 140 may include… smart database operations… configuring any setting that may vary from protocol to protocol or from operator to operator, for example. [0036], smart database operations include automatic population of search filters, for example, based upon... most frequently used search criteria for a plurality of modes and/or operator [0039])
the second module location for the module type for control, and (e.g. FIG. 3, a smart menu, such as the smart menu shown on the right in FIG. 3, hides menu items that are infrequently used… The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode... Windows technology or another menu driven system may be used to display a user's most used choices. [0037])
wherein the module type for search is a module for searching for data generated by a machine and (smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. [0039], Database operations, such as searches and filters, may also be customized based on user actions [0055], back-end subsystem 130 processes, maps, and formats the digital image data and transmits image data to the output 150. The 
the module type for control is a module for controlling the machine. (The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode. Alternatively, the system 100 may track which menu options are frequently used by all operators and/or modes. [0037], The tab includes buttons that are recently or more frequently used for a given operational mode and/or user [0038], e.g. FIG. 3, a smart menu, such as the smart menu shown on the right in FIG. 3, hides menu items that are infrequently used… The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode... Windows technology or another menu driven system may be used to display a user's most used choices. [0037])

Lefor teaches by placing a search module that has a more recent/frequent usage time than other search modules on a first module location for the module type for search, but may not explicitly disclose:
a longer usage time than other search modules

Lahiani teaches:


Given that Lefor teaches that the action data includes values for type, class, group, Control ID, Action ID, a begin time, an end time, an Instance value, a time stamp value, a session ID, and a form ID associated with the form being interacted with. Each time an Action event is recorded, the session ID and Form ID value are included which ties the action to the corresponding Form Context data (Lefor [0052], see also performance data [0053]) and that the display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements (Lefor [0062]) and that O’Dea teaches that Windows technology or another menu driven system may be used to display a user's most used choices (O’Dea [0037]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

One would have been motivated to make such a modification to provide users with a familiar and comfortable environment (O'Dea [0056]), so that the user may more easily use the system (O'Dea [0050]), and to measure popularity in an improved way (Lahiani [0008]).

Both Lefor and O’Dea teach that the module type for control includes a button, and Lefor teaches a Form Page while O’Dea teaches a search filter, however, the combination of Lefor, O’Dea and Lahiani may not explicitly disclose:
the module type for search includes a data table and a grid. (emphasis added)

Ebbo teaches:

a module type for search includes a data table and a grid. (datagrid generates a grid to create a table to hold the data returned from the database query [0074])

Given that Lefor teaches the DBQuery for the search module, that Lefor also teaches that other portions of the GUI Layout are changed based on the contextual usage information, e.g. GUI Layout 2 shown in display 210 shows a different form 212 than GUI layout 1 illustrated in FIG. 1. And GUI Layout 3 shown in display 250 shows the same form as illustrated the GUI layout 1 shown in FIG. 1, but instead of showing two forms, one form is illustrated on display 250 (Lefor [0026]), O’Dea also teaches that smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. Smart database operations may also be based on most frequently used search criteria for a plurality of modes and/or operators (O’Dea [0039]) and Lahiani teaches that the capability to activate or deactivate the application discovery program 404 can be employed with a search box 502, for example (Lahiani [0062]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the module type for search in the combination of Lefor, O’Dea and Lahiani would include a data table and a grid, as taught by Ebbo.



Regarding Claim 2, the rejection of Claim 1 is incorporated.
Lefor, as modified, teaches:
wherein the device information includes at least one of platform information, browser information, or resolution information of the display equipment. (the session event data 670 includes a name, a session action, a platform, a device, a browser name, a browser version, a screen size, a screen resolution, an operating system language, an application language, a locale value, a currency value, and a role of the user is included [0056])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Lefor, as modified, teaches:
wherein the user experience information includes a usage history of the HMI content server in the device equipment, wherein the usage history of the HMI content server includes the use frequency of content and the using time of the content. (the action data includes values for type, class, group, Control ID, Action ID, a begin time, an end time, an Instance value, a time stamp value, a session ID, and a form ID associated with the form being interacted with. Each time an Action event is recorded, the session ID and Form ID value are included which ties the action to the corresponding Form 

O’Dea also teaches:
wherein the user experience information includes a usage history, wherein the usage history includes the use frequency of the content and the usage time of the content. (The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode. Alternatively, the system 100 may track which menu options are frequently used by all operators and/or modes. [0037] The user interface 140 tracks which menu items are selected, which parameters are entered, which buttons are pressed, and/or which tabs are touched, for example. The user interface 140 may log user keystrokes and/or touches, for example. The user data is stored at the user interface 140 or the back-end subsystem 130. The user data is used to drive the user interface 140 display for a particular user and/or imaging mode [0046] A table or other hardware or software structure in the user interface 140 or back-end subsystem 130 may be used to store data regarding user actions [0043], the user interface 140 may track a number of times settings are used within a given interval [0045])

Claim 1.

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Lefor, as modified, teaches
wherein the HMI content server controls the content information to control the content, based on the analysis result including (selections to change the display of the GUI are received. According to an embodiment, an accept option is displayed next to each recommendation to change the display of the GUI. Any of the proposed actions that are accepted by the user are reflected when the display of the GUI is updated [0066])
the main frame size, the module size and the module location. (UI elements may be: removed from the display; added to the display; moved on the display; change forms; highlighted or emphasized, and the like. [0019] the user interface may change based on the language being used, the device being used, a screen size, and the like. [0057])

Regarding Claim 9, Lefor teaches
A method for operating a human machine interface (HMI) system, comprising: a) receiving device information and (FIG. 7, user interactions are received for an application [0059] and the interactions and related contextual information is stored [0060] and FIG. 6, contextual usage information that may be collected and used to 
user experience information transmitted from a display equipment; (FIG. 6, contextual usage information that may be collected and used to automatically change the display of the Graphical User Interface [0047] including action data 630 [0052], performance data 640 [0053], error condition data 650 [0054] and user feedback data 660 [0055])
b) analyzing the device information and the user experience information to generate an analysis result; and (the changes and recommendations are determined. The aggregated contextual usage information that is associated with the user is automatically analyzed to determine the user's common usage patterns. [0062] a determination is made as to whether any recommendations have been determined [0064] and the recommendations are displayed [0065])
c) outputting the analysis result to an HMI content server to control content information for content to be provided to the display equipment from the HMI content server, (the user's common usage patterns may be compared to a larger group of similar users to determine recommendations to present to the user. The recommendations may be automatically determined by comparing the common usage patterns against the larger group's usage patterns to determine what functionality of the application is not being used by the user that is being used by other users. The recommendations are based on the scenarios related to the user [0063] and The server 1320 may provide the UI manager 26 over the web to clients through a network 1315 [0093])

wherein the step b) includes analyzing the use frequency of the content and the usage time of the content (the action data includes values for type, class, group, Control ID, Action ID, a begin time, an end time, an Instance value, a time stamp value, a session ID, and a form ID associated with the form being interacted with. Each time an Action event is recorded, the session ID and Form ID value are included which ties the action to the corresponding Form Context data [0052] see also performance data [0053] the user's common usage patterns may be compared to a larger group of similar users to determine recommendations to present to the user.  [0063])
 to generate the analysis result used to establish whether each module type for the content is for search (Performance data 640 also includes a target value that identifies the element being recorded, e.g. DBQuery [0053])

wherein the module type for search is established according to the usage time of the content (Performance data 640 also includes a target value that identifies the element being recorded, e.g. DBQuery [0053] According to an embodiment, the performance data 640 includes values for type, class, group, target, a begin time, an end time, an XMLID, an Instance XML value, a time stamp value, a session ID, and a form ID associated with the form being interacted with [0053])
by placing a search module… on a first module location for the module type for search, and (a target value that identifies the element being recorded, e.g. DBQuery [0053]. The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements [0062], UI element size and location has been changed [0026]-[0027] and [0019], e.g. FIG.s 1 and 2, UI Element 1 and UI Element 2 displayed in different locations with different sizes, and instead of showing two form pages, one form page is shown on smart phone 160 in response to UI manager 26 determining that the user generally shows one page while using smart phone 160 [0020], GUI Layout 2 shown in display 210 shows a different form 212 than GUI layout 1 illustrated in FIG. 1... GUI Layout 3 shown in display 250 shows the same 
the module type for control is established according to the use frequency of the content (the action data includes values for type, class, group, Control ID, Action ID, a begin time, an end time, an Instance value, a time stamp value, a session ID, and a form ID associated with the form being interacted with. Each time an Action event is recorded, the session ID and Form ID value are included which ties the action to the corresponding Form Context data [0052] see also performance data [0053] the user's common usage patterns may be compared to a larger group of similar users to determine recommendations to present to the user. [0063])
by placing a control module…on a second module location for the module type for control, (the action data includes values for...  Control ID,… associated with the form being interacted with. [0052] The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements [0062], UI element size and location has been changed [0026]-[0027] and [0019], e.g. FIG.s 1 and 2, GUI layout 2 shown in display 210 also displays different commands than shown in GUI layout 1. [0026] the contextual usage information previously collected for a user may indicate that when the user is using their tablet device 150 to run application 110 they do not use commands 175 that are shown in GUI Layout 1. As such, UI manager 26 automatically changes the display of the GUI to more prominently show other features of the application that are used when using a tablet device. In this example, commands 175 
…
wherein the module type for search and the module type for control constitute the content to be provided to the display equipment, (a target value that identifies the element being recorded, e.g. DBQuery [0053]. and the action data includes values for...  Control ID,… associated with the form being interacted with. [0052] Any portion of the recorded information may be used in automatically changing the display of the user interface [0057] The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements. [0062], e.g. the contextual usage information previously collected for a user may indicate that when the user is using their tablet device 150 to run application 110 they do not use commands 175 that are shown in GUI Layout 1. As such, UI manager 26 automatically changes the display of the GUI to more prominently show other features of the application that are used when using a tablet device. In this example, commands 175 are placed into a different UI element as shown on tablet device 150 by UI manager 26 such that more space is available to display the form pages. The display of the GUI may change in other ways. For example, UI elements may be: removed from the display; added to the display; moved on the display; change forms; highlighted or emphasized, and the like. [0019])
wherein the module type for control includes a button, and (GUI layout 2 shown in display 210 also displays different commands than shown in GUI layout 1. [0026] the contextual usage information previously collected for a user may indicate that when the 
the module type for search includes a… [form page], (a target value that identifies the element being recorded, e.g. DBQuery [0053]. The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements [0062], UI element size and location has been changed [0026]-[0027] and [0019], e.g. FIG.s 1 and 2, UI Element 1 and UI Element 2 displayed in different locations with different sizes, and instead of showing two form pages, one form page is shown on smart phone 160 in response to UI manager 26 determining that the user generally shows one page while using smart phone 160 [0020], GUI Layout 2 shown in display 210 shows a different form 212 than GUI layout 1 illustrated in FIG. 1... GUI Layout 3 shown in display 250 shows the same form as illustrated the GUI layout 1 shown in FIG. 1, but instead of showing two forms, one form is illustrated on display 250 [0026])
wherein the analysis result further includes a main frame size, a module size, and a module location produced by analyzing the device information (See FIG. 1 and 2. based on the recommendation, main size of the user interface has been adjusted based on screen size of the device [0026]-[0027] and [0057], and UI element size and location has been changed [0026]-[0027] and [0019])

the second module location for the module type for control. (the action data includes values for...  Control ID,… associated with the form being interacted with. [0052] The display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements [0062], UI element size and location has been changed [0026]-[0027] and [0019], e.g. FIG.s 1 and 2, GUI layout 2 shown in display 210 also displays different commands than shown in GUI layout 1. [0026] the contextual usage information previously collected for a user may indicate that when the user is using their tablet device 150 to run application 110 they do not use commands 175 that are shown in GUI Layout 1. As such, UI manager 26 automatically changes the 

As shown above, Lefor teaches wherein the module type for search is established according to the usage time of the content by placing a search module on a first module location for the module type for search, and the module type for control is established according to the use frequency of the content by placing a control module on a second module location for the module type for control.
Lefor also teaches that the display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements (Lefor [0062]) and each action with the user interface is recorded in action data 630… the action data includes a begin time, an end time, an Instance value, a time stamp value, etc. (Lefor [0052]) including the examples of:
FIG.s 1 and 2, instead of showing two form pages, one form page is shown on smart phone 160 in response to UI manager 26 determining that the user generally shows one page while using smart phone 160 [0020], GUI Layout 2 shown in display 210 shows a different form 212 than GUI layout 1 illustrated in FIG. 1... GUI Layout 3 shown in display 250 shows the same form as illustrated the GUI layout 1 shown in FIG. 1, but instead of showing two forms, one form is illustrated on display 250 [0026]; and
FIG.s 1 and 2, GUI layout 2 shown in display 210 also displays different commands than shown in GUI layout 1. [0026] the contextual usage information 

Thus, Lefor suggests, but may not explicitly disclose:
placing a search module that has a longer usage time than other search modules on a first module location for the module type for search, and (emphasis added); 
placing a control module that has a higher use frequency than other control modules on a second module location for the module type for control. (emphasis added)

Lefor also teaches a form page, but may not explicitly disclose:
the module type for search includes a data table and a grid. (emphasis added)

Furthermore, Lefor teaches that Application 110 may be a variety of applications, such as business productivity applications, entertainment applications, music applications, travel applications, video applications, and the like. Generally, application 110 may be any application that uses a GUI (Lefor [0022]), but may not explicitly disclose:


O’Dea teaches:
a) receiving device information and (See FIG.s 3, 4 and 5, an operator may select options from on-screen menus, such as a Microsoft Windows-based pull-down windows system. FIG. 3 illustrates exemplary pull-down menus used in accordance with an embodiment of the present invention… touch panel, such as the touch panel shown in FIG. 4, may be used to trigger and configure system 100 functions. In another embodiment, the user interface 140 may be a display including on-screen buttons clicked by a mouse, trackball, or other pointing device. FIG. 5 depicts an exemplary user interface screen used in accordance with an embodiment of the present invention [0035], a smart touch panel, such as the touch panel shown in FIG. 4, includes a tab. The tab may be a new tab in addition to existing tabs on the touch panel or may be a reprogrammed existing tab. The tab includes buttons that are recently or more frequently used for a given operational mode and/or user. In an embodiment, standard touch pad tabs are available using standard navigation from a main smart touch pad tab. The tab including the most used buttons for a particular protocol may be displayed on top of other standard tabs. Tab order and options may change for different users and/or modes. [0038])
user experience information transmitted from a display equipment; (A table or other hardware or software structure in the user interface 140 or back-end subsystem 
b) analyzing the device information and the user experience information to generate an analysis result; and c) outputting the analysis result… to control content information for content to be provided to the display equipment… , (the user's actions are recorded to update the user's most recent settings. That is, the user's profile may be updated based on new most recently used settings [0050], the user's actions are recorded to update the user's most frequently used settings. That is, the user's profile may be updated based on newly recorded used settings [0052], Different profiles may be stored for different users and/or operational modes. In an embodiment, a defined number of options may be stored for each profile. Other options may be available under a separate menu item or touch screen tab, for example. In an embodiment, an override is available to allow a user to manually configure a set of options to be prominently displayed [0045])
wherein the step b) includes analyzing a use frequency of the content included in the user experience information and a usage time of the content to generate the analysis result in which each module type for the content is set, (The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode. Alternatively, the system 100 may track which menu options are frequently used by all operators and/or modes. [0037] The user interface 140 tracks which menu items are selected, which parameters are entered, which buttons are pressed, and/or which tabs are touched, for example. The user interface 140 may log user keystrokes and/or touches, for example. The user data is stored at the 
wherein the step b) includes analyzing the use frequency of the content and the usage time of the content to generate the analysis result used to establish whether each module type for the content is for search or control, (smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. Smart database operations may also be based on most frequently used search criteria for a plurality of modes and/or operators [0039] The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode. Alternatively, the system 100 may track which menu options are frequently used by all operators and/or modes. [0037], The tab includes buttons that are recently or more frequently used for a given operational mode and/or user [0038])
wherein the module type for search is established according to the usage time of the content by placing a search module that has a… [more recent or more frequent] usage time than other search modules on a first module location for the module type for search, and (smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. Smart database operations may also be based on most frequently used search criteria for a plurality of modes and/or operators [0039], the profile is update with 
the module type for control is established according to the use frequency of the content by placing a control module that has a higher use frequency than other control modules on a second module location for the module type for control, (The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode. Alternatively, the system 100 may track which menu options are frequently used by all operators and/or modes. [0037], The tab includes buttons that are recently or more frequently used for a given operational mode and/or user [0038], e.g. FIG. 3, a smart menu, such as the smart menu shown on the right in FIG. 3, hides menu items that are infrequently used… The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode... Windows technology or another menu driven system may be used to display a user's most used choices. [0037])
wherein the module type for search is a module for searching for data generated by a machine and (smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. [0039], Database operations, such as searches and filters, may also be 
the module type for control is a module for controlling the machine, (The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode. Alternatively, the system 100 may track which menu options are frequently used by all operators and/or modes. [0037], The tab includes buttons that are recently or more frequently used for a given operational mode and/or user [0038], e.g. FIG. 3, a smart menu, such as the smart menu shown on the right in FIG. 3, hides menu items that are infrequently used… The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode... Windows technology or another menu driven system may be used to display a user's most used choices. [0037])
wherein the module type for search and the module type for control constitute the content to be provided to the display equipment, wherein the module type for control includes a button, and (The tab includes buttons that are recently or more frequently used for a given operational mode and/or user. In an embodiment, standard touch pad tabs are available using standard navigation from a main smart touch pad tab. The tab including the most used buttons for a particular protocol may be displayed on top of 
the module type for search includes a… [search filter], (smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. Smart database operations may also be based on most frequently used search criteria for a plurality of modes and/or operators [0039])
wherein the analysis result further includes… a module size, and a module location produced by analyzing the device information, and (the user's actions are recorded to update the user's most recent settings. That is, the user's profile may be updated based on new most recently used settings [0050], the user's actions are recorded to update the user's most frequently used settings. That is, the user's profile may be updated based on newly recorded used settings [0052] A table or other hardware or software structure in the user interface 140 or back-end subsystem 130 may be used to store data regarding user actions… addition of a new menu option removes a least recently used menu option from the table such that a certain number of entries are maintained in the table [0043], the user interface 140 may track a number of times settings are used within a given interval… a table that may be used to store a certain number of most frequently used options in accordance with an embodiment of the present invention. If an option is used more than a certain threshold number of times, then the option is stored in a profile for a user and/or a mode [0045] Database 
wherein the module location includes the first module location for the module type for search and (See FIG.s 4 and 5, Customization of the system 100 and interface 140 may include… smart database operations… configuring any setting that may vary from protocol to protocol or from operator to operator, for example. [0036], smart database operations include automatic population of search filters, for example, based upon... most frequently used search criteria for a plurality of modes and/or operator [0039])
the second module location for the module type for control. (e.g. FIG. 3, a smart menu, such as the smart menu shown on the right in FIG. 3, hides menu items that are infrequently used… The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode... Windows technology or another menu driven system may be used to display a user's most used choices. [0037])

Lefor teaches by placing a search module that has a more recent/frequent usage time than other search modules on a first module location for the module type for search, but may not explicitly disclose:
a longer usage time than other search modules

Lahiani teaches:


Given that Lefor teaches that the action data includes values for type, class, group, Control ID, Action ID, a begin time, an end time, an Instance value, a time stamp value, a session ID, and a form ID associated with the form being interacted with. Each time an Action event is recorded, the session ID and Form ID value are included which ties the action to the corresponding Form Context data (Lefor [0052], see also performance data [0053]) and that the display of the GUI can be adjusted to make the common actions more prominent or accessible to the user. For example, the layout of the GUI may be changed to reflect commonly used elements (Lefor [0062]) and that O’Dea teaches that Windows technology or another menu driven system may be used to display a user's most used choices (O’Dea [0037]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

One would have been motivated to make such a modification to provide users with a familiar and comfortable environment (O'Dea [0056]), so that the user may more easily use the system (O'Dea [0050]), and to measure popularity in an improved way (Lahiani [0008]).

Both Lefor and O’Dea teach that the module type for control includes a button, and Lefor teaches a Form Page while O’Dea teaches a search filter, however, the combination of Lefor, O’Dea and Lahiani may not explicitly disclose:
the module type for search includes a data table and a grid. (emphasis added)

Ebbo teaches:

a module type for search includes a data table and a grid. (datagrid generates a grid to create a table to hold the data returned from the database query [0074])

Given that Lefor teaches the DBQuery for the search module, that Lefor also teaches that other portions of the GUI Layout are changed based on the contextual usage information, e.g. GUI Layout 2 shown in display 210 shows a different form 212 than GUI layout 1 illustrated in FIG. 1. And GUI Layout 3 shown in display 250 shows the same form as illustrated the GUI layout 1 shown in FIG. 1, but instead of showing two forms, one form is illustrated on display 250 (Lefor [0026]), O’Dea also teaches that smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. Smart database operations may also be based on most frequently used search criteria for a plurality of modes and/or operators (O’Dea [0039]) and Lahiani teaches that the capability to activate or deactivate the application discovery program 404 can be employed with a search box 502, for example (Lahiani [0062]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the module type for search in the combination of Lefor, O’Dea and Lahiani would include a data table and a grid, as taught by Ebbo.



Regarding Claim 10, the rejection of Claim 9 is incorporated.
Lefor, as modified, teaches:
wherein the device information includes at least one of platform information, browser information, or resolution information of the display equipment, (the session event data 670 includes a name, a session action, a platform, a device, a browser name, a browser version, a screen size, a screen resolution, an operating system language, an application language, a locale value, a currency value, and a role of the user is included [0056])
wherein the step b) includes analyzing at least one of (Any portion of the recorded information may be used in automatically changing the display of the user interface. For example, the user interface may change based on the language being used, the device being used, a screen size, and the like. [0057])
the platform information, the browser information, or the resolution information of the display equipment (the session event data 670 includes a name, a session action, a platform, a device, a browser name, a browser version, a screen size, a screen resolution, an operating system language, an application language, a locale value, a currency value, and a role of the user is included [0056])


Regarding Claim 11, the rejection of Claim 9 is incorporated.
Lefor, as modified, teaches:
wherein the user experience information includes a usage history of the HMI content server in the device equipment, wherein the usage history of the HMI content server includes the use frequency of content and the using time of the content. (the action data includes values for type, class, group, Control ID, Action ID, a begin time, an end time, an Instance value, a time stamp value, a session ID, and a form ID associated with the form being interacted with. Each time an Action event is recorded, the session ID and Form ID value are included which ties the action to the corresponding Form Context data [0052] see also performance data [0053] the user's common usage patterns may be compared to a larger group of similar users to determine recommendations to present to the user. [0063] Content developed, interacted with, or edited in association with the UI manager 26 may be stored in different communication channels or other storage types… A server 1320 may provide the UI manager 26 to clients [0093])

O’Dea also teaches:


Therefore, combining Lefor, O’Dea Lahiani and Ebbo would meet the claim limitations for the same reasons as set forth in Claim 9.

Response to Arguments
Applicant's arguments filed 08/17/2020 have been fully considered but they are not persuasive.
On pages 7-8 of the response, Applicant submits, “The cited paragraphs of O'Dea only disclose buttons that are recently or more frequently used for a given operational mode and does not disclose establishing whether each module type for the content is for search or control depending on the use frequency of the content and the usage time of the content, and outputting the established types to the HMI content server. Therefore, O'Dea does not disclose "wherein the HMI establishes whether each module type for the content is for search or control depending on the use frequency of the content and the usage time of the content, and outputs the established types to the HMI content server, wherein the module type for search is established according to the usage time of the content by placing a search module that has a longer usage time than other search modules on a first module location for the module type for search, and the module type for control is established according to the use frequency of the content by placing a control module that has a higher use frequency than other control modules on a second module location for the module type for control," as presently recited in claim 1, and as similarly recited in claim 9. During the July 16, 2020 interview, Applicant's representative noted that the "most recently used search criteria" of O'Dea is different from the claimed usage time, which is basically an amount of time, and suggested changing the term "higher" to "longer." The Examiner acknowledged that this amendment would help differentiate the claimed invention from the cited art.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While O’Dea does not output the established type to the HMI content server, O’Dea is not relied upon for teaching the limitations regarding outputting to the HMI content server. O’Dea does however teach that the HMI establishes whether each module type for the content is for search or control depending on the use frequency of the content and the usage time of the content, and outputs the established types…, wherein the module type for search is established according to the usage time of the content by placing a search module that has a more recent or more frequent usage time than other search modules on a first module location for the module type for search, and the module type for control is established according to the use frequency of the content by placing a control module that has a higher use frequency than other control modules on a second module location for the module type for control, as shown in the rejection above. As shown in the rejection above, Lefor teaches the limitation regarding outputting the established types to the HMI content server so the layout of the GUI may be changed to reflect commonly used elements/common usage patterns of the user.
Thus, while Lefor teaches commonly used elements/common usage patterns for control modules and search modules and O’Dea teaches most frequent and/or most recent for control modules and search modules, the combination of references may not explicitly disclose a longer usage time than other search modules, as agreed upon in the interview. However, Lahiani teaches that usage can be measured and analyzed to determine which applications are not only used most frequently, but also, actually occupy the most time with respect to user interaction (Lahiani [0008], [0039]). Thus, in combination with Lefor and O’Dea, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims, as shown in the rejection above.
On page 8 of the response, Applicant submits, “In addition, O'Dea is silent with respect to "wherein the module type for search is a module for searching for data generated by a machine and the module type for control is a module for controlling the machine," as required by amended claims 1 and 9. No other cited art remedies the above-noted deficiencies of O'Dea.” Examiner respectfully disagrees.
As shown in the rejection above, O’Dea teaches that the module type for search is a module for searching for data generated by a machine (e.g. smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. [0039], and digital image data generated by the machine is stored [0030], [0033] and [0034]) and the module type for control is a module for controlling the machine (e.g. The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode. Alternatively, the system 100 
On pages 8-9 of the response, “It appears that the Office alleges that the above-discussed features of independent claims 1 and 9 are an inherent/implicit characteristic of Lefor. Applicant respectfully submits that such an attempt is improper at least because it is not in compliance with the Office's own procedures. For example, the Office failed to provide "some evidence or scientific reasoning to establish the reasonableness of the examiner's belief that the [] limitation is an inherent characteristic of the prior art before the burden is shifted to the applicant to disprove the inherency." See Ex parte Skinner, 2 USPQ2d 1788, 1789 (BP AI 1986); MPEP 2112 ("In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." (emphasis in original)). Applicant respectfully submits that the above-discussed features of independent claims 1 and 9, do not necessarily flow from such a vague disclosure (e.g., updating a form page/command button based on an analysis result) of Lefor. During the July 16, 2020 interview, the Examiner indicated that he did not intend to allege that the features of independent claims 1 and 9 are an 
As stated in the interview, Lefor is not relied upon for an inherent disclosure of the claim limitations. Rather, as stated in the rejection, Lefor suggests the claim limitations to one of ordinary skill in the art, given that Lefor teaches the layout of the GUI may be changed to reflect commonly used elements/common usage patterns of the user with the teachings of the action data that is used to determine the commonly used elements/common usage patterns includes a begin time, an end time, an Instance value, a time stamp value, etc. O’Dea, and now Lahiani, are included in the rejection to further teach the suggestions of Lefor, i.e. wherein the module type for search is established according to the usage time of the content by placing a search module that has a longer usage time than other search modules on a first module location for the module type for search, and the module type for control is established according to the use frequency of the content by placing a control module that has a higher use frequency than other control modules on a second module location for the module type for control. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On page 9 of the response, Applicant submits, “In addition, Lefor only disclose a command button and does not disclose "wherein the module type for search is a module for searching for data generated by a machine and the 
As shown above, O’Dea teaches that the module type for search is a module for searching for data generated by a machine (e.g. smart database operations include automatic population of search filters, for example, based upon a most recently used search criteria for a given operator and/or mode. [0039], and digital image data generated by the machine is stored [0030], [0033] and [0034]) and the module type for control is a module for controlling the machine (e.g. The user interface 140 and/or back-end subsystem 130 tracks which menu options are frequently used by a particular operator and/or mode. Alternatively, the system 100 may track which menu options are frequently used by all operators and/or modes. [0037]), as they are search and control modules for the imaging machine that is being used by the operator. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 2, 3, 8, 10 and 11 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179